[Cite as In re C.J., 2019-Ohio-3810.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                      LUCAS COUNTY


In re C.J.                                         Court of Appeals Nos. L-19-1058

                                                   Trial Court Nos. JC 19272467


                                                   DECISION AND JUDGMENT


                                                   Decided: September 20, 2019

                                            *****

        Laurel A. Kendall, for appellant.

        Bradley W. King and Kevin J. Ankney, for appellee.


                                            *****
        MAYLE, P.J.

        {¶ 1} Appellant, R.L. (“father”), appeals the March 4, 2019 judgment of the Lucas

County Court of Common Pleas, Juvenile Division, adjudicating his child, C.J. (“the

child”), neglected and dependent. Because we find that the order appealed from is not a

final, appealable order, we dismiss this appeal.

        {¶ 2} On January 4, 2019, appellee, Lucas County Children Services (“LCCS”),

filed a complaint seeking permanent custody of the child, alleging that the child was
neglected and dependent, and a motion for a shelter care hearing. The same day, the

juvenile court awarded temporary interim custody of the child to LCCS. The court set a

combined adjudicatory and dispositional hearing for February 15, 2019, but later vacated

the dispositional portion.

       {¶ 3} Following the February 15 adjudicatory hearing, the juvenile court found

that the child was neglected under R.C. 2151.03(A)(2) and dependent under R.C.

2151.04(C) and (D)(1). The court did not continue on to a dispositional hearing or issue

any dispositional orders either at the hearing or in its judgment entry, and the order did

not award, or even address, temporary custody of the child.

       {¶ 4} On March 12, 2019, father filed this appeal. The juvenile court had not held

a dispositional hearing or made any dispositional orders at the time father filed his notice

of appeal.

       {¶ 5} This court only has jurisdiction to hear appeals from final orders: “Courts of

appeals shall have such jurisdiction as may be provided by law to review and affirm,

modify, or reverse judgments or final orders of the courts of record inferior to the court of

appeals * * *.” Ohio Constitution, Article IV, Section 3(B)(2); R.C. 2501.02 (granting

appellate authority over “the finding, order, or judgment of a juvenile court that a child is

* * * neglected * * * or dependent * * *.”). Under R.C. 2505.02(B)(1), a final,

appealable order is an order that “affects a substantial right in an action that in effect

determines the action and prevents a judgment.” In In re Murray, 52 Ohio St.3d 155, 556

N.E.2d 1169 (1990), syllabus, the Supreme Court of Ohio held that



2.
       [a]n adjudication by a juvenile court that a child is “neglected” or

       “dependent” as defined in R.C. Chapter 2151 followed by a disposition

       awarding temporary custody to a public children services agency pursuant

       to R.C. 2151.353(A)(2) constitutes a “final order” within the meaning of

       R.C. 2505.02 and is appealable to the court of appeals pursuant to R.C.

       2501.02. (Emphasis added.)

The court also noted that an adjudication without a disposition does not constitute a final,

appealable order. Id. at 156, fn. 1.

       {¶ 6} A “disposition” of a child who is adjudicated neglected or dependent

consists of placing the child in one of the custody arrangements outlined in R.C.

2151.353(A)(1)-(6). Disposition must occur after an adjudicatory hearing at which the

juvenile court finds that the child at issue is neglected or dependent and after a separate

dispositional hearing. R.C. 2151.35(A)(1), (B)(1).

       {¶ 7} Here, the juvenile court did not issue any orders or judgments that could be

considered a “disposition” of the underlying case. The court found, after an adjudicatory

hearing, that the child was neglected and dependent. The court did not—following the

adjudicatory hearing or any other time prior to father filing his notice of appeal—hold a

separate dispositional hearing or place the child in any of the custody arrangements found

in R.C. 2151.353(A). Although the juvenile court placed the child in the temporary

custody of LCCS the day that the complaint was filed, this was not a “disposition”

because it did not occur after an adjudicatory hearing. See R.C. 2151.35(A)(1). The



3.
juvenile court’s entry finding that the child was neglected and dependent does not

become final and appealable within the meaning of R.C. 2505.02 until after the court also

issues a disposition. Murray at syllabus. Because the juvenile court’s judgment entry

does not include a disposition, we conclude that the judgment entry is not a final,

appealable order. Accordingly, we lack jurisdiction to consider father’s appeal.

       {¶ 8} Because we lack jurisdiction over the juvenile court’s March 4, 2019

judgment, this appeal is dismissed. Father is ordered to pay the costs of the appeal

pursuant to App.R. 24.

                                                                      Appeal Dismissed.


       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.

Mark L. Pietrykowski, J.                       _______________________________
                                                           JUDGE
Christine E. Mayle, P.J.
                                               _______________________________
Gene A. Zmuda, J.                                          JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE




           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                 http://www.sconet.state.oh.us/rod/newpdf/?source=6.




4.